The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Response to Arguments
The arguments submitted August 12, 2022 have been considered but are moot in view of the new grounds of rejection.


Novel Subject Matter
The claims recite novel subject matter but are rejected as being indefinite and/or lacking written description.  Within each claim as a whole the novel subject matter is as described in the office action of June 24, 2022.


Claim Objections
Claim 1 line 10 recites "the errored command has the command having a parity or other error".  This is unclear and should recite "the error command includes" or "comprises".Claim 1 lines 11-12 should read "and to respond to the errored command".Claim 2 line 7 should read "and to respond to the errored command".Claim 3 line 10 should likely read "and the other intentional error data".
Claim 11 line 11 should be changed as claim 1 line 10, above.Claim 12 line 2 should read "the errored command and responding to the errored command".Claim 13 line 2 should read "sending other data to the master device is performed".Claim 15 line 7 should end with "and".Claim 19 line 7 should read "write data with the corresponding 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.Claims 1-20 are rejected under 35 U.S.C. 112(a) as lacking written description.

Claim 1 lines 20-21 recite "the intentional error data is generated by inverting the parity bit of the data and the intentional error data."  This limitation is not supported by the specification or the claims as originally filed.  Paragraphs 52, 54, 55, 85, and 93 describe generating intentional error data and, in all cases, this is described as being done by inverting the parity bit of regular data; there is no description of inverting a parity bit of the intentional error data.

Claim 3 lines 9-10 recite "wherein the other intentional error data is generated by inverting the parity bit of the other data and the intentional error data."  This limitation is not supported by the specification or the claims as originally filed.  Paragraphs 52, 54, 55, 85, and 93 describe generating intentional error data and, in all cases, this is described as being done by inverting the parity bit; there is no description of inverting a parity bit of the intentional error data.

Claim 11 lines 19-20 recite "the intentional error data is generated by inverting the parity bit of the data and the intentional error data." This is rejected for the same reason as claim 1, above.

Claim 13 line 10-11 recite language similar to what is cited for claims 1 and 3, above, and is rejected for the same reasons as claims 1 and 3.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 5, 6, 8-10, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 lines 8-11 recite an unclear list.  The examiner recommends "wherein the master device handles the intentional error data, , 

Claim 6 lines 5-8 recite "wherein the command and the errored command have different values in the address data with the corresponding address data parity bit, and/or the read command and the identification (ID) data with the corresponding read command and the ID data parity bit".  This is a run-on limitation that includes too many uses of the conjunction "and."   The list is also unclear because the limitation "different values in the address data with the corresponding address data parity" is an irregular combination.  It is unclear whether there are different values in both address and parity bit, or just the parity bit which is part of the address data, or vice versa.

Claim 8 lines 1-2 recite "the master device further comprises an interrupt of a master device".  Lines 3-4 recite "the slave device further comprises an interrupt of a slave device".  These limitations are unclear because an interrupt is not a hardware element that can be considered a part of a physical device.  Paragraph 70 of the specification recites that interrupts may be implemented by setting an interrupt bit/flag.  A bit/flag is also not a hardware element.  It is unclear what this requires that the master device actually comprise.

Claim 9 lines 1-2 should read "wherein the command and the errored command comprise write data".  This will provide antecedent basis for line 6 which recites "wherein the command and the errored command have different values in the write data".Claim 10 lines 2-3 recite "the other slave devices further comprise an interrupt of a slave device".  This is unclear for the same reasons as Claim 8 lines 1-2.

Claim 15 is rejected for the same reason as claim 5, above.
Claim 16 is rejected for the same reason as claim 6, above.
Claim 18 is rejected for the same reason as claim 8, above.

Claim 19 lines 11-14 recite executing an errored command to prevent a write data from being written is not performed.  These lines are unclear and should be rephrased.  It is unclear what is performed and what is prevented.  These lines should probably be phrased similar to claim 9, which recites not executing an errored command.

Claim 20 lines 10-11 recite "in response to executing the errored command not performed by the slave device and/or the other slave devices".  This is unclear and should read "in response to not executing the errored command 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gates teaches testing of a target device by intentionally generating an error on a PCI bus by inverting a parity bit.  Santoni teaches a CPU system in which CRC protection is implemented for instructions within a selected IP address space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114